The first exception was not seasonably taken, and whatever objection there might be to the evidence was waived. The second exception is unavailing, because it is a natural inference from the testimony that whenever the witness had seen the plaintiff riding on the sidewalk it was in the vicinity the place of the accident. And it is not open to serious doubt that the previous habit of the plaintiff to ride her bicycle on the sidewalk near the place of the accident was competent evidence that at that time she was occupying that part of the highway. State v. Railroad,52 N.H. 528, 549; Proctor v. Freezer Co., 70 N.H. 3.
Exceptions overruled.
All concurred.